 

Case: 1:20-cr-00101-DAP Doc #: 1-1 Filed: 02/12/20 1 of 2. PagelD #: 3

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : DATE FILED
MARK P. SIEBERT : VIOLATION:

31 U.S.C. § 5316 (evading reporting
requirements — 1 count)
INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:
At all times material to this information:
1. Defendant MARK P. SIEBERT owned approximately 50 percent of
Siebert Media Group.
2. Siebert Media Group provided advertising services to an online gambling
company based in Costa Rica (hereinafter the “Online Gambling Company”) that targeted U.S.
gamblers. Defendant MARK P. SEIBERT was aware that the Online Gambling Company was
targeting U.S. gamblers and accepting wagers via the internet on U.S. sporting events.
3. The advertising services provided by Siebert Media Group to the Online
Gambling Company consisted primarily of print advertisements in newspapers and online
advertisements on websites.
4, Siebert Media Group charged the Online Gambling Company in advance
each month for advertising services.
5, In or about December 2016, defendant MARK P. SIEBERT caused the

Online Gambling Company to send to him in Ohio U.S. Postal Money Orders valued at
Case: 1:20-cr-00101-DAP Doc #: 1-1 Filed: 02/12/20 2 of 2. PagelD #: 4

approximately $25,000 by mail from Costa Rica, representing payment for advertising services
provided by Siebert Media Group.

6. On or about December 22, 2016, in one or more shipments sent for the
purpose of evading currency transaction reporting requirements to defendant MARK P.
SIEBERT in Medina, Ohio, from Costa Rica, SIEBERT received approximately 37 U.S. Postal
Money Orders, each with the receipt still attached, totaling approximately $25,000.

7. Defendant MARK P. SIEBERT had knowledge of, and was aware of, his
obligation to report his receipt of the approximately 37 U.S. Postal Money Orders valued at
approximately $25,000 shipped to him in Medina, Ohio, from Costa Rica.

8. On or about December 22, 2016, in the Northern District of Ohio,
defendant

MARK P. SIEBERT

did, with the intent to evade a reporting requirement under Title 31, United States Code, Section
5316, knowingly fail to report his receipt of more than $10,000 in currency or other monetary
instruments, that is approximately $25,000 in U.S. Postal Money Orders payable to the bearer,
which he caused to be shipped, mailed, and transported into the United States, that is, Medina,
Ohio, from a place outside the United States, that is, Costa Rica.

All in violation of Title 31, United States Code, Section 5316(a)(2) and Title 31, Code of

Federal Regulations, Sections 1010.340(a), (b).

pA aie dal Le]
WILLIAM M. MéSWAIN
UNITED STATES ATTORNEY
